Conviction of rape, punishment five years in the penitentiary.
There is but one bill of exceptions, which evidences the introduction in evidence of a statement made by prosecutrix immediately upon her reaching home the night of the alleged assault. As shown by the bill of exceptions, a witness was permitted to testify that when prosecutrix came home she was crying and *Page 285 
complained of feeling sick, and told witness that Clifford Taylor had tried to rape her; that he carried her upstairs to a room and was wrestling with her, and that she got her feet wet and lost her slipper. We do not think it error to receive the testimony. Reid v. State, 287 S.W. 269.
The evidence seems ample to support the conviction. Prosecutrix was a girl fifteen years old, and testified positively to the act of intercourse.
Finding no error in the record, the judgment will be affirmed.
Affirmed.